DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on June 28, 2022 is acknowledged. Currently Claims 42-61 are pending.

	On page 6 of the applicant’s remarks, the applicant alleges that the references do not teach “determine a fluoroscopic image plane for display on the display system based on the received shape sensor data and the area of interest” On page 7 of the applicant’s remarks, the applicant “submits that nowhere does Wallace teach or suggest that "the image plane for display will be adaptive to the medical device" as asserted by the Office Action. In fact, this assertion directly contradicts the teachings of Wallace.” 
	The examiner respectfully disagrees and will clarify the position.
	Wallace in Paragraph [0092], “the patient anatomy is imaged 80 with the live imaging source. The live imaging source is often fluoroscopy, but may be other common sources of live images like an endoscope or ultrasound probe. The live image is displayed 81 on the system display which is substantially rotationally aligned with the patient's anatomy of interest as the user navigates 82 the medical device within the patient as a live image of the device within the anatomy is shown on the system display”
	The examiner notes that the live image of the device within the anatomy will change based on the changing position of the medical device as the user navigates within the patient. The image for display will be adaptive to the medical device as it is moved through the patient. The image plane will be “is substantially rotationally aligned with the patient's anatomy of interest as the user navigates 82 the medical device within the patient as a live image of the device” Therefore the image plane is aligned to the anatomy(area) of interest as the medical device is navigated within the patient. The examiner asserts that Wallace teaches “determine a fluoroscopic image plane for display on the display system based the area of interest”
	Zhao was relied on to teach the claimed “instrument shape sensor” which in Zhao, Page 7, Paragraph [0011], “a shape sensor system for determining the position, orientation, speed, velocity, pose, and/or shape of the catheter tip” Therefore the examiner asserts that the shape sensor data contains position, pose of the medical instrument.
	The examiner notes that the live image of the device within the anatomy will change based on the changing position of the medical device as the user navigates within the patient. The image for display will be adaptive to the medical device as it is moved through the patient. The image plane will be “is substantially rotationally aligned with the patient's anatomy of interest as the user navigates 82 the medical device within the patient as a live image of the device” The position of the medical device as seen in Zhao is considered to be shape sensor data. Therefore Wallace and the definition on shape sensor data provided by Zhao teaches, “determine a fluoroscopic image plane for display on the display system based the area of interest”
	The examiner asserts that the references teach, “determine a fluoroscopic image plane for display on the display system based on the received shape sensor data and the area of interest”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 42, 46-52 and 56-61 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. WO2016/018646 hereinafter referred to as Zhao as provided in the information disclosure statement in view of Warner et al. US2017/0079719 hereinafter referred to as Warner and Wallace et al. US2013/0072787 hereinafter referred to as Wallace.


As per Claim 42, Zhao teaches a medical system comprising: 
an instrument including an instrument shape sensor; (Zhao, Page 7, Paragraph [0011], “a shape sensor system for determining the position, orientation, speed, velocity, pose, and/or shape of the catheter tip and/or of one or more segments along a flexible body of instrument system 104; and/or a visualization system for capturing images from the distal end of the catheter system”)
 a display system; and (Zhao, Paragraph [0033], “a display system 110 for displaying an image or representation of the surgical site and medical instrument system(s) 104 generated by sub-systems of the sensor system 108”)
 a processing unit including one or more processors, wherein the processing unit is configured to: receive an anatomic model of a patient anatomy, (Zhao, Paragraph [0079], “the obtained data may be in the form of a three dimensional point cloud. The three dimensional point cloud can be used to fit a triangular mesh or other three dimensional surface representation of the anatomy of interest. In some examples, the three dimensional data may be used to obtain voxels that can be added to a segmentation mask. This allows for a volumetric representation of the anatomy of interest”)
Zhao does not explicitly teach wherein an area of interest is identified in the anatomic model; 
Warner teaches wherein an area of interest is identified in the anatomic model; (Warner, Paragraph [0015], “a scanning device capable of obtaining image data on a region of interest (ROI) within the anatomy of a patient and reconstructing a three-dimensional (3D) image of the ROI from the image data”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Warner into Zhao because by designating a region of interest in an image will allow isolation of an area of interest for further focus and processing. 
Zhao in view of Warner does not explicitly teach determine a fluoroscopic image plane for display on the display system based on the received shape sensor data and the area of interest.  
	Wallace teaches determine a fluoroscopic image plane for display on the display system based on the received shape sensor data and the area of interest. (Wallace, Paragraph [0092], “the patient anatomy is imaged 80 with the live imaging source. The live imaging source is often fluoroscopy, but may be other common sources of live images like an endoscope or ultrasound probe. The live image is displayed 81 on the system display which is substantially rotationally aligned with the patient's anatomy of interest as the user navigates 82 the medical device within the patient as a live image of the device within the anatomy is shown on the system display. As the user repositions the display 83 to change the view of the device and the anatomy, the system commands the imaging source to similarly reposition in order to achieve the viewing angle and position commanded by the user” The examiner notes that the image plane for display will be adaptive to the medical device.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wallace into Zhao in view of Warner because by utilizing the display system of Warner will provide different views of the medical device and the imaging to be desirable to the user.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 42.

As per Claim 46, Zhao in view of Warner and Wallace teaches the medical system of claim 42, wherein the instrument shape sensor is a fiber optic shape sensor. (Zhao, Paragraph [0045], “The optical fiber of the shape sensor system 222 forms a fiber optic bend sensor for determining the shape of the catheter system 202”)
The rationale applied to the rejection of claim 42 has been incorporated herein. 

As per Claim 47, Zhao in view of Warner and Wallace teaches the medical system of claim 42, wherein the processing unit is further configured to provide a graphical rendering of a fluoroscopy system in a configuration for obtaining a fluoroscopic image in the determined fluoroscopic image plane.  (Wallace, Paragraph [0092], “the patient anatomy is imaged 80 with the live imaging source. The live imaging source is often fluoroscopy, but may be other common sources of live images like an endoscope or ultrasound probe. The live image is displayed 81 on the system display which is substantially rotationally aligned with the patient's anatomy of interest as the user navigates 82 the medical device within the patient as a live image of the device within the anatomy is shown on the system display. As the user repositions the display 83 to change the view of the device and the anatomy, the system commands the imaging source to similarly reposition in order to achieve the viewing angle and position commanded by the user”)
The rationale applied to the rejection of claim 42 has been incorporated herein. 

As per Claim 48, Zhao in view of Warner and Wallace teaches the medical system of claim 42, wherein the processing unit is further configured to provide a set of joint configurations for a fluoroscopy system to achieve a system configuration for obtaining a fluoroscopic image in the determined fluoroscopic image plane.  (Wallace, Paragraph [0092], “the patient anatomy is imaged 80 with the live imaging source. The live imaging source is often fluoroscopy, but may be other common sources of live images like an endoscope or ultrasound probe. The live image is displayed 81 on the system display which is substantially rotationally aligned with the patient's anatomy of interest as the user navigates 82 the medical device within the patient as a live image of the device within the anatomy is shown on the system display. As the user repositions the display 83 to change the view of the device and the anatomy, the system commands the imaging source to similarly reposition in order to achieve the viewing angle and position commanded by the user” The examiner notes the configuration is consider the system commands to achieve the desired view.)
The rationale applied to the rejection of claim 42 has been incorporated herein. 


As per Claim 49, Zhao in view of Warner and Wallace teaches the medical system of claim 42, wherein the area of interest is a tissue area to be avoided by the instrument.  (Warner, Paragraph [0015], “a scanning device capable of obtaining image data on a region of interest (ROI) within the anatomy of a patient and reconstructing a three-dimensional (3D) image of the ROI from the image data.” The examiner notes the region of interest may be designated by the user as any portion of the image)
The rationale applied to the rejection of claim 42 has been incorporated herein. 

As per Claim 50, Zhao in view of Warner and Wallace teaches the medical system of claim 42, wherein the area of interest is a tissue area to by engaged by the instrument.  (Warner, Paragraph [0015], “a scanning device capable of obtaining image data on a region of interest (ROI) within the anatomy of a patient and reconstructing a three-dimensional (3D) image of the ROI from the image data.” The examiner notes the region of interest may be designated by the user as any portion of the image)
The rationale applied to the rejection of claim 42 has been incorporated herein. 

As per Claim 51, Zhao in view of Warner and Wallace teaches the medical system of claim 42, wherein the processing unit is configured to determine the fluoroscopic image plane for display by selecting a fluoroscopic image plane that allows a user to visualize a tool emerging from a distal tip portion of the instrument. (Wallace, Paragraph [0092], “the patient anatomy is imaged 80 with the live imaging source. The live imaging source is often fluoroscopy, but may be other common sources of live images like an endoscope or ultrasound probe. The live image is displayed 81 on the system display which is substantially rotationally aligned with the patient's anatomy of interest as the user navigates 82 the medical device within the patient as a live image of the device within the anatomy is shown on the system display. As the user repositions the display 83 to change the view of the device and the anatomy, the system commands the imaging source to similarly reposition in order to achieve the viewing angle and position commanded by the user” The examiner notes that the user may change the view to achieve the desired view)
The rationale applied to the rejection of claim 42 has been incorporated herein. 

As per Claim 52, Claim 52 claims A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors utilizing the medical system as claimed in Claim 42. Therefore the rejection and rationale are analogous to that made in Claim 1.
As per Claim 56-61, Claims 56-61 claims the same limitation as Claims 46-51 respectively and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claims 46-51 respectively.
Claims 43-45 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. WO2016/018646 hereinafter referred to as Zhao as provided in the information disclosure statement in view of Warner et al. US2017/0079719 hereinafter referred to as Warner and Wallace et al. US2013/0072787 hereinafter referred to as Wallace as applied to Claims 42 and 52 respectively and further in view of Harks et al. US2015/0141764 hereinafter referred to as Harks.

As per Claim 43, Zhao in view of Warner and Wallace teaches the medical system of claim 42, wherein the instrument shape sensor is positioned at a distal tip portion of the instrument and the processing unit is configured to determine the fluoroscopic image plane for display by: determining a pose of the distal tip portion of the instrument from the received shape sensor data; and(Zhao, Page 7, Paragraph [0011], “a shape sensor system for determining the position, orientation, speed, velocity, pose, and/or shape of the catheter tip and/or of one or more segments along a flexible body of instrument system 104; and/or a visualization system for capturing images from the distal end of the catheter system”) 
	Zhao in view of Warner and Wallace does not explicitly teach determining a distance between the distal tip portion of the instrument and the area of interest.  
	Harks teaches determining a distance between the distal tip portion of the instrument and the area of interest. (Harks, Paragraph [0049], “a distance for a distal tip 230 of the catheter 212 to the reference R may be determined and may be employed to map out the area relative to the reference R in which the device 212 is disposed”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Harks into Zhao in view of Warner and Wallace because by utilizing the distance of the distal tip to the region of interest will provide additional information that will assist in creating a desirable display of the medical instrument and anatomy.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 43.

As per Claim 44, Zhao in view of Warner, Wallace and Harks teaches the medical system of claim 43, wherein the processing unit is configured to determine the fluoroscopic image plane for display by determining the fluoroscopic image plane in which the distance between the distal tip portion of the instrument and the area of interest is greatest.  (Harks, Paragraph [0049], “a distance for a distal tip 230 of the catheter 212 to the reference R may be determined and may be employed to map out the area relative to the reference R in which the device 212 is disposed” The examiner notes that there is one distance measured therefore must be the greatest)
The rationale applied to the rejection of claim 43 has been incorporated herein.

As per Claim 45, Zhao in view of Warner, Wallace and Harks teaches the medical system of claim 43, wherein the processing unit is configured to determine the fluoroscopic image plane for display by determining a fluoroscopic image plane parallel to the pose of the distal tip portion. ((Wallace, Paragraph [0092], “the patient anatomy is imaged 80 with the live imaging source. The live imaging source is often fluoroscopy, but may be other common sources of live images like an endoscope or ultrasound probe. The live image is displayed 81 on the system display which is substantially rotationally aligned with the patient's anatomy of interest as the user navigates 82 the medical device within the patient as a live image of the device within the anatomy is shown on the system display. As the user repositions the display 83 to change the view of the device and the anatomy, the system commands the imaging source to similarly reposition in order to achieve the viewing angle and position commanded by the user” The examiner notes that the image plane for display will be adaptive to the medical device.)
The rationale applied to the rejection of claim 43 has been incorporated herein.


As per Claim 53-55, Claims 53-55 claims the same limitation as Claims 43-45 respectively and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claims 43-45 respectively.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MING Y HON/Primary Examiner, Art Unit 2666